DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, inter alia, “a rotor rotatably driven by the motor”. In general, an electrical motor consists of a rotor and a stator. The phrase “a rotor rotatably driven by the motor”, implies that the rotor, is in part driving itself. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 3, 5, and 6, claim 3 dependent upon claim 3, claim 5 dependent upon claim 5, and claim 6 dependent upon claim 6. It is unclear how a dependent claim can depend upon itself. 
Claim 6 recites the limitation "the angled surface" and “the bottom surface” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et. al. (U.S. 20110116946) in view of Lu (U.S. 20110158812).
In re claim 1, Webb teaches a ceiling fan assembly (fig. 1; 10; [0013]) comprising: 
a motor (13) including a rotor (rotor is inherent, and necessarily present) rotatably driven by the motor; 
a blade (15, as shown in fig. 1-2; [0013]) including a top surface (as shown in fig. 2) and a bottom surface (as shown in fig. 1), with 
a mount hole (16; [0014]) extending between the top surface and the bottom surface (as shown in fig. 2); 
a blade iron (14; as shown in fig. 1-2; [0013]) connecting the blade to the rotor (as shown in fig. 1; note: fig. 1 shows the blade iron connected to the motor, however, the part of the motor that the blade iron is connected to is the rotor, as suggested by [0015], otherwise, there would not be any rotation of the blades); and 
a grommet (fig. 2; 17; [0014]) provided in the mount hole and including 
a first end (top side, as shown in fig. 2) and 
a second end (bottom side, as shown in fig. 1), with 
a set of flanges (top lip or flange 19, bottom lip or flange 20; [0014]) including 
 flanges extending from at least one of the first end or the second end (as shown in fig. 2).
Webb lacks 
multiple discrete flanges
Lu discloses an analogous ceiling fan (abstract) having a grommet (elastic connector; [0020]) including
multiple discrete flanges (fig. 5; 42; [0020])
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Webb, to incorporate a grommet having multiple discrete flanges, as clearly suggested and taught by Lu, since both references teach art equivalent means for securing ceiling fan blades to blade brackets//blade irons.

In re claim 2, Webb and Lu teach the ceiling fan assembly of claim 1, and Webb further teaches wherein the set of flanges extend from both the first end and the second end (as shown in fig. 2).

In re claim 4, Webb and Lu teach the ceiling fan assembly of claim 1, and Webb further teaches wherein each flange of the set of flanges includes a beveled surface (fig. 2, it appears that the top lip/flange 19 has a slight bevel, mutatis mutandis bottom lip/flange 20).
In re claim 5, Webb and Lu teach the ceiling fan assembly of claim 5, and Webb further teaches wherein each flange of the set of flanges includes a bottom surface adapted to abut the blade (as shown in fig. 2).

In re claim 7, Webb teaches a grommet (fig. 2; 17; [0014]) for a ceiling fan blade, the grommet comprising: 
a cylindrical body (as shown in fig. 2) extending between a first end (top side, as shown in fig. 2) and a second end (bottom side, as shown in fig. 1), the cylindrical body including 
an exterior surface (as shown in fig. 2) and an interior surface (fig. 2; central passage or channel 18; [0014]), with 
the interior surface defining an interior extending between the first end and the second end; and 
a set of flanges including  extending radially from the first end, relative to the cylindrical body (as shown in fig. 2).
Webb lacks 
multiple discrete flanges
Lu discloses an analogous ceiling fan (abstract) having a grommet (elastic connector; [0020]) including
multiple discrete flanges (fig. 5; 42; [0020]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Webb, to incorporate a grommet having multiple discrete flanges, as clearly suggested and taught by Lu, since both references teach art equivalent means for securing ceiling fan blades to blade brackets//blade irons.

In re claim 8, Webb and Lu teach the grommet of claim 7, and Webb further teaches wherein a second set of flanges extend from the second end (as shown in fig. 2).

In re claim 10, Webb and Lu teach the grommet of claim 7, and Webb further teaches wherein each flange of the set of flanges includes an angled surface (fig. 2, it appears that the top lip/flange 19 has a slight bevel/angle, mutatis mutandis bottom lip/flange 20).
In re claim 11, Webb and Lu teach the grommet of claim 10, and Webb further teaches wherein the angled surface for each flange extends radially outwardly, relative to the cylindrical body, and is angled toward the second end (as shown in fig. 2).
In re claim 12, Webb and Lu teach the grommet of claim 11, and Webb further teaches wherein each flange of the set of flanges includes a bottom surface adapted to abut the blade (as shown in fig. 2).
In re claim 13, Webb and Lu teach the grommet of claim 12, and Webb further teaches wherein each flange of the set of flanges includes an outer surface (as shown in fig. 2; further it appears that this outer surface fits within hole 16) provided between the angled surface and the bottom surface.

In re claim 18, Webb teaches a method of installing a ceiling fan with a grommet having 
a first end and a second end, with 
multiple discrete flanges extending from the first end and the second end, 
the method comprising: 
inserting a grommet into a mount hole of a ceiling fan blade (as shown in fig. 2), 
until the multiple discrete flanges at the first end abut a first surface of the blade (as shown in fig. 3) and 
the multiple discrete flanges at the second end abut a second surface of the blade (as shown in fig. 3).
Webb lacks 
multiple discrete flanges
Lu discloses an analogous ceiling fan (abstract) having a grommet (elastic connector; [0020]) including
multiple discrete flanges (fig. 5; 42; [0020]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Webb, to incorporate a grommet having multiple discrete flanges, as clearly suggested and taught by Lu, since both references teach art equivalent means for securing ceiling fan blades to blade brackets//blade irons.

In re claim 19, Webb and Lu teach the method of claim 18, and Webb further teaches wherein inserting further includes compressing the grommet (inherent; necessarily occurs during insertion, as suggested via fig. 5).
In re claim 20, Webb and Lu teach the method of claim 18, and Webb further teaches 
inserting a fastener (fig. 3-5; 24; [0016]; note the insertion line indication insertion in fig. 3) through the grommet and coupling the fastener to a blade iron to couple the ceiling fan blade to the ceiling fan ([0016]).

Allowable Subject Matter
Claims 3, 6, 9, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, additionally claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In re claim 3, claim 3 requires, inter alia, four flanges extending from each of the first end and the second end.
In re claim 6, claim 6 requires, inter alia, an outer surface provided between and spacing the angled surface and the bottom surface.
In re claim 9, claim 9 requires, inter alia, the set of flanges includes four flanges and the second set of flanges includes four flanges, with each flange of each set of four flanges is spaced from adjacent flanges by 90-degrees, relative to the cylindrical body.
In re claim 14, claim 14 requires, inter alia, wherein each flange of the set of flanges includes two curved sidewalls.
The claimed features recited above, regarding claims 3, 6, 9, and 14 were not found in the art, nor would the above features be considered a reasonable modification in view of the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        


/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747